Citation Nr: 1336938	
Decision Date: 11/13/13    Archive Date: 11/26/13

DOCKET NO.  06-04 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and a depressive disorder.

2.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, including due to exposure to Agent Orange.

3.  Entitlement to service connection for a skin disorder, claimed as lichen simplex chronicus, popular variant, including as due to exposure to Agent Orange. 


REPRESENTATION

Appellant represented by:	James Fausone, Attorney At Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M.Clark, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to January 1968.  He served in the Republic of Vietnam. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 (peripheral neuropathy) rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama and an August 2009 (psychiatric, skin) rating decision by the VARO in Chicago Illinois.  The Veteran testified before the undersigned Veterans Law Judge in April 2010.  A copy of the transcript is of record.

In an April 2012 Memorandum Decision, the United States Court of Appeals for Veterans Claims (Court) determined that the Board failed to adjudicate the claim for service connection for peripheral neuropathy of the left lower extremity, as that issue was also denied in the March 2005 rating decision that was properly appealed to the Board.  In March 2013, the Board remanded the Veteran's claim for entitlement to service connection for peripheral neuropathy of the left lower extremity for further development.  A May 2013 supplemental statement of the case was issued.  During the pendency of the appeal, service connection claims for an acquired psychiatric disorder and a skin disorder were certified to the Board.  

With respect to the Veteran's psychiatric disorder claim, in the August 2009 rating decision on appeal, the RO addressed the Veteran's psychiatric disorder claim as one for entitlement to service connection for depression.  Upon review of the record, the Board has expanded the issue on appeal to include one for entitlement to service connection for an acquired psychiatric disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The issues of entitlement to service connection for peripheral neuropathy of the left lower extremity and for a skin disorder, both claimed as due to exposure to Agent Orange are addressed in the REMAND portion of the decision below and are REMANDED to the RO. VA will notify the Appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The Veteran indicated that he was exposed to the actual death or threatened death of himself and others from hostile military activity in Vietnam; and, while not specifically verified, the claimed in-service stressor is consistent with the places, types, and circumstances of his service.   

2.  Having diagnosed the Veteran as having PTSD, a VA staff psychologist and VA staff psychiatrist have determined that the claimed in-service stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304(f)(3) (2013). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §  1110 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  The provisions of § 3.303(b), however, only apply to the list of disabilities identified under § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) medical evidence establishing a link between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f)(3) (2013).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's claim of service connection for PTSD is based primarily on the stressor of being in combat conditions while serving in Vietnam.  Service records confirm service in Vietnam from March 2, 1967 to January 23, 1968.  

The Board notes that the provisions relating to the establishment of service connection for PTSD, found at 38 C.F.R. § 3.304(f), were amended, effective July 13, 2010.  See 75 Fed. Reg. 39,843-39,852 (Jul. 13, 2010) and 75 Fed. Reg. 41,092 (Jul. 15, 2010) (effectuating a correction to the July 13, 2010 Federal Register).  As set forth in the Federal Register, the revised provisions of 38 C.F.R. § 3.304(f) were made effective July 13, 2010, and apply to any claim that "[w]as appealed to the Board before July 13, 2010 but has not been decided by the Board as of that date."  Id.  

This recent regulatory change has eliminated the requirement for corroboration of a claimed in-service stressor if it is related to the Veteran's fear of hostile military or terrorist activity.  It is necessary that a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  38 C.F.R. § 3.304(f)(3)(2013).   

For purposes of 38 C.F.R. § 3.304(f)(3), "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The record clearly demonstrates that he had service in Vietnam.  The Veteran's DD 214 for this time period reflects that his primary military specialty was that of a field artillery member.  The Veteran reported at an August 2009 VA treatment visit that he served under combat conditions in Vietnam.  He reported that he was in constant fear of being ambushed and the threat of being attacked at night while traveling was constant.  Given the totality of the evidence, the Board finds that the evidence favors a finding that the Veteran's claimed stressor occurred.  Significantly, exposure to ambush attacks and combat is consistent with the places, types, and circumstances of his service.  

The Board initially notes that while there are medical records, to include a VA examination, indicating the Veteran does not have PTSD, there are various other records which confirm a diagnosis of PTSD in accordance with DSM-IV.  See August 2009 VA Treatment Record, September 2012 VA Letter from Staff Psychiatrist.  The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Although the available service treatment records do not note any treatment for psychiatric issues, an August 2009 VA staff psychologist considered the Veteran's report of specific incidents, which occurred while he was in Vietnam.  Based on his observations of the Veteran during this August 2009 psychiatric evaluation, it was his opinion that the Veteran was correctly diagnosed with PTSD and that this was the result of the trauma he had experienced in Vietnam.  Additionally, these conclusions were reaffirmed in a letter written by the Veteran's VA treating psychiatrist in September 2012.  

As noted above, in order to apply the recent regulatory change eliminating the requirement for corroboration of a claimed in-service stressor, it is necessary that a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD.  This was accomplished by the VA staff psychologist in August 2009 and the VA staff psychiatrist in 2012. 

Pursuant to this decision, the Board has made a credibility determination that the Veteran's in-service stressors occurred, as they are consistent with the places, types, and circumstances of his service.  Additionally, as his stressors relate to his fear of hostile military or terrorist activity, and a VA staff psychiatrist and VA staff psychologist have confirmed that the Veteran suffers from PTSD because of the military-related experience he reported, the Board finds that service connection for PTSD is warranted.  

The Board additionally notes that the Veteran has been diagnosed with depression and a depressive disorder during the appellate period.  There is no competent evidence relating these specific diagnoses to active service.  Moreover, the Veteran's depression and depressive disorders will be evaluated under the General Rating Formula for Mental Disorders.  Any other such acquired psychiatric disorder would be rated under the same formula.  In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2013).  The United States Court of Appeals for the Federal Circuit has held that two defined diagnoses constitute the same disability for purposes of section 4.14 if they have overlapping symptomatology.  See Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009).  If the manifestations of two mental disabilities are the same, a separate evaluation was not warranted.  Id.  Thus, while not controlling the outcome of the appeal, it is noteworthy that establishing service connection for depression or a depressive disorder or any other acquired psychiatric disorder would not result in any additional compensation.

Having resolved reasonable doubt in the Veteran's favor, service connection for an acquired psychiatric disorder is granted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is granted.


REMAND

Peripheral Neuropathy, Skin Disorder-  Under the VCAA, VA is obligated to obtain a VA medical opinion for claims in cases, such as these, where there is (1) evidence of a current disability, (2) evidence of an in-service event, injury, or disease, and (3) an indication that there may be a connection between the two.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran maintains that his peripheral neuropathy of the left lower extremity and skin disorder are the result of his exposure to Agent Orange while serving in the Republic of Vietnam during the Vietnam era.  While neither 'late onset' peripheral neuropathy nor his particular skin disorder are listed among the diseases that are presumed to be related to herbicide exposure, which negates a presumption of service connection for these diseases under 38 C.F.R. §§ 3.307, 3.309(e), proper consideration of the direct service connection claims is still necessary, which includes affording a VA examination.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination which addresses the nature and etiology of his peripheral neuropathy of the left lower extremity.  The claims file must be provided to the examiner(s) for review.

The examiner is asked to provide an opinion as to whether it is at least as likely as not that any current left lower extremity peripheral neuropathy had its onset during the Veteran's active service or is otherwise causally related to his service, to include herbicide exposure.  

A complete rationale should be provided for any opinion(s) expressed.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  Schedule the Veteran for a VA examination which addresses the nature and etiology of his skin disorder, claimed as lichen simplex chronicus, popular variant. The claims file must be provided to the examiner(s) for review.

The examiner is asked to provide an opinion as to whether it is at least as likely as not that any current skin disorder, including lichen simplex chronicus, popular variant, had its onset during the Veteran's active service or is otherwise causally related to his service, to include herbicide exposure.  

A complete rationale should be provided for any opinion(s) expressed.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  The RO should then readjudicate the claims for entitlement to service connection.  If any benefit sought is not granted, the Veteran and his attorney should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board for appellate review.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


(CONTINUED ON NEXT PAGE)


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


